Citation Nr: 1819956	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral back strain with degenerative disc disease, currently rated at 20 percent.

2.  Entitlement to an increased disability rating for right knee patellofemoral syndrome, currently rated at 10 percent.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to increased disability ratings for lumbosacral back strain with degenerative disc disease and for right knee patellofemoral syndrome.  The Veteran also maintains he is entitled to a TDIU.

The Board notes that the Veteran was last afforded VA examinations for the disabilities on appeal in June 2015.  The Veteran testified at the November 2017 Board hearing that his lumbar spine and right knee disabilities have worsened in severity since last examined by VA and asserted that the assigned ratings do not reflect the current severity of his disabilities.

The United States Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing, Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his lumbosacral back strain with degenerative disc disease and right knee patellofemoral syndrome.

Furthermore, as the outcome of the claim for TDIU could be affected by the results of the above remands, it is inextricably intertwined with the claims being developed.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, remand is also warranted with regard to the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify any pertinent private treatment records, not previously submitted, regarding the right knee, lumbar spine and TDIU claims, to include Dr. Yates, Dr Robert Reed and Dr. Wayne Murphy if the records of those providers are pertinent to the claims.  The AOJ should undertake appropriate development to obtain any relevant, appropriately identified outstanding private medical treatment records.  All records obtained must be associated with the claims file.  

All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo VA examinations to assess the manifestations and current severity of the Veteran's lumbosacral back strain with degenerative disc disease and right knee patellofemoral syndrome.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms for each disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

For each disability, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

For each disability, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the joint.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

For each disability, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss whether the Veteran has ankylosis of the lumbar spine and, if so, whether it is favorable or unfavorable.

The examiner should identify and discuss and neurological manifestations associated with the lumbar spine disability.  All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of disability caused by the service-connected disability stated.

All opinions provided for each of the disabilities examined must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).

Further, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by each claimed disability.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 



